Citation Nr: 0631347
Decision Date: 10/05/06	Archive Date: 01/31/07

DOCKET No. 04-00 383                        OCT 05 2006

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California

THE ISSUE

Entitlement to service connection for congestive heart failure, secondary to serviceconnected diabetes mellitus.

REPRESENTATION

Appellant represented by: California Department of Veterans Affairs

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Hancock, Counsel



INTRODUCTION

The veteran served on active duty from October 1964 to April 1969.

This matter is on appeal to the Board of Veterans' Appeals (Board) from a May 2002 rating decision by the Oakland, California, Regional Office (RO) of the Department of Veterans Affairs (VA).

For the reasons outlined below, this appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.

REMAND

Service connection was granted by the RO for Type II diabetes mellitus in October 2001. The veteran now claims that he has congestive heart failure which is due to this service-connected disorder. See VA Form 9, dated in December 2003.

In this regard, the report of a July 2004 medical record review by a VA board-certified cardiologist notes that a substantial history of cardio-related symptomatology/pathology was noted. Still, the physician opined that the clinical evidence did not show that the veteran had congestive heart failure. While this was contrary to a February 2003 VA examination finding which did find congestive heart failure, the February 2003 report also found that while it was possible that small vessel disease caused primary cardiomyopathy secondary to diabetes mellitus, such a relationship was a "stretch." Instead, it was more likely that the veteran had a primary myocardiopathy which was unrelated to his diabetes mellitus.

Notably, secondary service connection may also be granted for a disability which is aggravated by a service-connected disorder. 38 C.F.R. § 3.310 (2006); Allen v. Brown, 7 Vet. App. 439 (1995). In light of the fact that a November 2005 VA

- 2 



progress note includes a VA physician opinion that diabetes mellitus will have a "detrimental effect" on control of hypertension as well as the progression of heart disease, the question whether diabetes mellitus "aggravates" the veteran's congestive heart failure, or any other diagnosed heart disease, is a question which requires a medical examination and opinion. 38 C.F.R. § 3.159(c)(4) (2006).

In light of the foregoing, the case is REMANDED to the RO for the following:

1. The RO must send the appellant a corrective VCAA notice under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.P.R. § 3.159(b) (2006), that includes an explanation as to the information or evidence needed to establish a disability rating and effective date for the. claim on appeal, as outlined by the United States Court of Appeals for Veterans Appeals in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

2. The RO should schedule the veteran for a VA cardiovascular examination. The claims folder is to be made available to the cardiologist for review in conjunction with the examination. Based on a review of the claims folder and the results of the examination, the cardiologist must opine whether it is at least as likely as not that any current cardiovascular disability, to include congestive heart failure, is caused OR aggravated by the appellant's diabetes mellitus? If a heart disease is aggravated by diabetes mellitus the examiner should attempt to quantify the nature and extent of any aggravation. The examining cardiologist must provide detailed reasons for all rendered opinions.

3. The veteran is hereby notified that it is his responsibility to report for the examination and to

- 3 



cooperate in the development of the claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2006). In the event that the veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address. It should also be indicated whether any notice that was sent was returned as undeliverable.

4. After the development requested has been completed, the RO should review the examination reports to ensure that it is in complete compliance with the directives of this REMAND. If the report is deficient in any manner, the RO must implement corrective procedures at once.

5. Thereafter, and following any other indicated development, the RO should readjudicate the appealed issue. If the appeal is denied, the veteran and his representative should be provided a supplemental statement of the case in accordance with 38 U.S.C.A. § 7105 (West 2002) which includes a summary of any additional evidence submitted, applicable laws and regulations, and the reasons for the decision. They should then be afforded an applicable time to respond.

By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the appellant until he is notified by the RO. The appellant

-4



has the right to submit additional evidence and argument on the matter the Board has remanded to the RO. Kutscherousky v. West, 12 Vet. App. 369 (1999).

DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2006).

- 5 



